      Case 1:19-cr-00482-LMM-RDC Document 35 Filed 07/01/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT pfLED IN OPEN COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA U-.S.D.O -Atlanta
                                ATLANTA DIVISION ^ _^ ^

                                                                     JAMESJNL HATTEN, Clerk
   UNITED STATES OF AMERICA | __ _ ^ By: -^^ Deputy Clerk
                           Criminal Action No.
          V.

                                                 1:19-CR-482-LMM-RDC
   CYPRAIN OGBA UKUDI




                          Motion to Cancel Arrest Warrant

   The United States of America/ by Byung J. Pak/ United States Attorney/ and

Diane C. Schulman/ Special Assistant United States Attorney for the Northern

District of Georgia/ files this Motion to cancel arrest warrant issued for Cyprain

Ogba Ukudi ("Defendant").

    On November 25,2019, a grand jury in the Northern District of Georgia

indicted Defendant on 5 counts of wire fraud and 4 counts of aggravated identity

theft. (Doc. 1). On December 9/ 2019, Defendant had his initial appearance and

arraignment. (Doc. 4). On December 10,2019, Defendant was released after he

posted a $25/000 property bond. (Doc. 9). Defendant has not violated any of the

conditions of his pre-trial release.

   On June 23,2020, a grand jury m the Northern District of Georgia returned a

superseding indictment. (Doc. 32) After the indictment was filed with the Court/

an arrest warrant was issued. (Doc. 34). Defendant remains on bond and the

Government does not seek to change or alter his conditions of release. The

arrest warrant will not be executed. Pursuant to Rule 4(c)(4)(A), an unexecuted
     Case 1:19-cr-00482-LMM-RDC Document 35 Filed 07/01/20 Page 2 of 4




warrant must be brought back to and canceled by a magistrate judge. See Fed. R.

Crim. P. 4(c)(4)(A). As such/ the Government respectfully requests that the arrest

warrant be canceled.
     Case 1:19-cr-00482-LMM-RDC Document 35 Filed 07/01/20 Page 3 of 4




                                   Conclusion

   The Government moves this Court to cancel the unexecuted arrest warrant

that was issued on June 23,2020.




                                       Respectfully submitted,

                                       BYUNG J.PAK
                                            United States Attorney

                                           y\j?v^       c
                                    /S/DIANE C. SCHULMAN
                                            Special Assistant United States
                                            Attorney
                                       Georgia Bar No. 497764
                                       Diane. schulman@us doj. go v




       600 U.S. Courthouse, 75 Ted Turner Drive S.W./ Atlanta/ GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                       3
      Case 1:19-cr-00482-LMM-RDC Document 35 Filed 07/01/20 Page 4 of 4




                             Certificate of Service

The United States Attorney s Office served this document today by filing it usmg

the Court s CM/ECF system/ which automatically notifies the parties and counsel

of record.



                          Paul Kish


July I/ 2020


                                         /S/ DlANE C. SCHULMAN

                                         DlANE C. SCHULMAN

                                         Special Assistant United States

                                         Attorney
